Hon. E. C. Grindstaff                  Opinion No. WW-70A
District Attorney
119th Judicial District                Re: Fee to be charged in
County Courthouse                          connection with the
San Angelo, Texas                          Issuance and recorda-
                                           tion of a marriage
Dear Mr. ffrindstaff:                      license
        In Opinion No. WW-70 you were advised that under
the provisions of Article 3930, V.C.S., as amended by
S.B. 237, Acts 55th Leg., 1957, ch. 228, p. 477, the
total fee to be charged for the issuance and recordation
of a marriage license was $3.25. We were In error in so
advising you. For the filing of each certlflcatere-
quired by Article 4604d, V.C.S., the clerk should charge
2%.   For issuing and recording a marriage license the
clerk should charge $3.00. For ccrti.fying tG the fact
that   the   certificates   or court    order- required   by, Article
4604d have been filed the clerk should charge $1.00.
Opinion No, WW-70 is modified accordingly.
                                           Yours very truly
                                           WILL WILSON
                                           Attorney General

MRP/fb
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
R&VIEWED FOR THE ATTORNEY GENERAL
By: Geo. P. Blackburn